[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JAN 23, 2008
                             No. 07-12277                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 04-00006-CR-T-30-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

EDDIE LEE WOOTEN,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 23, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Eddie Wooten appeals his sentence of 720 months of imprisonment for

possession of a firearm by a felon, see 18 U.S.C. §§ 922(g)(1), 924(e), distribution

of cocaine base, see 21 U.S.C. § 841(a)(1), possession of a firearm during and in

relation to a drug trafficking crime, see 18 U.S.C. § 924(c)(1)(A)(i), and possession

of three firearms in furtherance of a drug trafficking crime, see id. §§ 924(c)(1)(A)

and (c)(1)(C)(i). Wooten argues that the district court erred when it enhanced

Wooten’s sentence based on facts that were not alleged in the indictment or found

by a jury and the district court imposed an unreasonable sentence. We affirm.

      Wooten first argues that the district court violated Wooten’s rights under the

Fifth and Sixth Amendments to the Constitution when it enhanced Wooten’s

sentence based on facts not alleged in the indictment or found by a jury. Wooten’s

argument, which was also raised in an earlier appeal of his sentence, is barred by

the law-of-the-case doctrine. Under that doctrine “an issue decided at one stage of

a case is binding at later stages of the same case.” Schiavo ex. Rel. Schlindler v.

Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005) (quoting Toole v. Baxter

Healthcare Corp., 235 F.3d 1307, 1313 (11th Cir. 2000)) (internal quotation marks

omitted). We concluded in an earlier appeal that, “because Wooten admitted the

facts used to enhance his sentence by not objecting to the PSI, no constitutional




                                          2
Booker error occurred.” United States v. Wooten, 202 Fed. Appx. 429, 434 (11th

Cir. 2006).

      Wooten next argues that the district court imposed an unreasonable sentence.

Wooten argues that the district court failed to consider the statutory sentencing

factors, see 18 U.S.C. § 3553(a), or acknowledge its discretion to vary from the

sentencing guidelines. These arguments also fail.

      We review a sentence for reasonableness, United States v. Talley, 431 F.3d
784, 785 (11th Cir. 2005), which is “a deferential abuse-of-discretion standard,”

Gall v. United States, No. 06–7949, slip op. at 2 (U.S. Dec. 10, 2007). We “must

first ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Gall, slip op. at 12. We then “consider the substantive

reasonableness of the sentence imposed under an abuse-of-discretion standard.”

Id. "[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one." Talley, 431
F.3d at 788.

      The district court did not abuse its discretion when it imposed on Wooten a



                                           3
sentence of 720 months of imprisonment. The transcript of the sentencing hearing

establishes that the district court sentenced Wooten after careful consideration of

Wooten's arguments in favor of mitigation, the advisory sentencing guidelines, and

the sentencing factors of section 3553(a). The district court also referred to the

sentencing guidelines as “advisory.” Wooten’s sentence at the low end of the

advisory guidelines range was reasonable.

      Wooten’s sentence is

      AFFIRMED.




                                           4